DETAILED ACTION
	This application has been examined. Claims 1-4,6-22 are pending.  Claim 5 is cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.  

Wade disclosed (re. Claim 1) a plurality of remote computers, each connected to the corresponding signal conversion transceiver, each displaying a remote computer display image (Wade- Paragraph 101, Paragraph 103, Paragraph 112, a web-based collaborative control interface of the system 212 accessible by two or more users simultaneously, may permit two or more users to operate the system, configure the system (e.g., configure a selectively mapping by the switching matrix), or check status of the system, wherein the plurality of user are able to remotely control the system through web-service calls. Team members can dynamically configure the video switch on-the-fly and through the web-based collaborative control interface 216 accessed over a network connection (e.g., Ethernet or WiFi). Team members may open, close, resize, or reposition a virtual display, and determine the image stream source for the virtual display )   and transmitting the image signal comprising the remote computer display image via the signal conversion transceiver (Wade- Paragraph 156, signals might be provided to communications interface 1024 via a channel 1028 )  

Wade disclosed (re. Claim 1) in response to a monitored remote computer of the plurality of remote computers (Wade- Paragraph 101, Paragraph 103, Paragraph 112, a web-based collaborative control interface of the system 212 accessible by two or more users simultaneously, may permit two or more users to operate the system, configure the system (e.g., configure a selectively mapping by the switching matrix), or check status of the system, wherein the plurality of user are able to remotely control the system through web-service calls. Team members can dynamically configure the video switch on-the-fly and through the web-based collaborative control interface 216 accessed over a network connection (e.g., Ethernet or WiFi). Team members may open, close, resize, or reposition a virtual display, and determine the image stream source for the virtual display )  having  that a cursor is moved to a trigger area of the remote computer display image of the monitored remote computer (Wade-Paragraph 132, movement and/or positioning tracking of the input cursor may be with respect to display regions defined relative to the virtual displays… display region may be defined with boundaries that coincide with or exceed the boundaries of a given virtual display.) the monitored remote computer transmits a switch notification (Wade-Paragraph 110,  users 312 may issue one or more commands to the system 212… to open, close, resize, or reposition virtual display in an image stream output device (e.g., display, projector, or video wall) and to determine the source of each virtual display (e.g., the image stream input interface feeding each virtual display)  )    to the controller via the network switcher, (Wade-Figure 14, Paragraph 120-121, system 616 for switching control between a plurality of computer systems  comprising  one or more image stream input interfaces, one or more image stream output interfaces, and a switching matrix )  and in response to reception of the switch notification from the monitored remote computer, the controller switches the local apparatus to monitor another remote computer. (Wade-Paragraph 132, track the movements and/or positioning of an input cursor with respect to the virtual displays to determine when control by an computer input device (that is controlling the input cursor) should switch to the given computer system )       

The Applicant presents the following argument(s) [in italics]:
… Wade teaches that the users 312 issues commands (interpreted as the switch notification) to the system 212 to open, close, resize, or reposition the virtual displays, and determines the source of each virtual display. Repositioning the virtual displays the virtual display can be interpreted as switching the monitored source (remote computer).  …  Wade fails to teach "in response to a monitored remote computer determining that a cursor is moved to a trigger area of the remote computer display image, the monitored remote computer transmits a switch notification to the controller via the network switcher, and in response to reception of the switch notification from the monitored remote computer, the controller switches the local apparatus to monitor another remote computer’'’ recited in claim 1.
The Examiner respectfully disagrees with the Applicant. 
The Applicant Remarks appear to indicate wherein an Admin user (at a local station) is controlling the display matrix, such that there is no user present at the monitored remote computer with the monitored remote display.  The Examiner does not agree with the Applicant characterization of the prior art by Wade.
The Examiner notes wherein Wade is not limited to an embodiment wherein only one user is able to control the display matrix.  Furthermore the Examiner notes wherein each of the Wade input sources are may be interchangeably described as local and remote with respect to each of the other input source(s). 
Wade Paragraph 101, Paragraph 103, Paragraph 112 disclosed a web-based collaborative control interface of the system 212 accessible by two or more users 


The Examiner notes wherein Wade Paragraph 90,Paragraph 92 disclosed multiple HMI (Human Machine Interfaces) are provided and are mapped to different input source devices for enabling control of the display matrix wherein each user can define one or more touch sensitive areas, also referred to as virtual buttons 189, on an external display monitor that can be monitored for touch activity to control the system or to emit user programmable data strings to one or more external computers or devices 
  Wade disclosed (re. Claim 1) switch the local apparatus to monitor another remote computer by determining the position of the cursor in the display image of the remote computer.

Priority
	This application claims benefits of priority from Foreign Application TWade07108980 (Taiwan) filed March 16, 2018. 
	The effective date of the claims described in this application is March 16, 2018.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6,11-15,20-22  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wade (USPGPUB 2017/0353731). 
 
In regard to Claim 1

Wade disclosed (re. Claim 1) a remote management system comprising:
a network switcher adapted to transmit a network data flow;  (Wade-Paragraph 104, network switch/router 220 (e.g., wireless router 222, or a network switch 224)  (Wade-  Figure 14, Paragraph 120-121, system 616 for switching control between a plurality of computer systems  comprising  one or more image stream input interfaces, one or more image stream output interfaces, and a switching matrix )     
a plurality of signal conversion transceivers connected to the network switcher, (Wade-Paragraph 140, operator-side interfaces 802 may include an external signal interface 808 for providing one or more image stream output devices with control information) each of the plurality of signal conversion transceivers processing conversions between an image signal and the network data flow and between a control signal and the network data flow;(Wade-Paragraph 126, switching matrix of the system 616 may be configured to automatically convert control information between a central computer input device interface and a general computer input device interface when a difference in protocol or interface type exists between the two ) 
 computer input device interfaces of a computer system (e.g., computer system 622, 624, 626, 628, or 630) to be controlled )   each connected to the corresponding signal conversion transceiver (Wade-Paragraph 6,  incoming image streams can be iteratively routed through a reconfigurable array of image processing circuit cards to operate on one or more streams using preprogrammed algorithms. A processed stream can be routed through another processing function, or to an output circuit card that sends the completed image to the external display, recording device, across a network, or to another logical destination)  each displaying a remote computer display image  (Wade- Paragraph 101, Paragraph 103, Paragraph 112, a web-based collaborative control interface of the system 212 accessible by two or more users simultaneously, may permit two or more users to operate the system, configure the system (e.g., configure a selectively mapping by the switching matrix), or check status of the system, wherein the plurality of user are able to remotely control the system through web-service calls. Team members can dynamically configure the video switch on-the-fly and through the web-based collaborative control interface 216 accessed over a network connection (e.g., Ethernet or WiFi). Team members may open, close, resize, or reposition a virtual display, and determine the image stream source for the virtual display )   and transmitting the image signal comprising the remote computer  display image via the signal conversion transceiver; (Wade- Paragraph 156, signals might be provided to communications interface 1024 via a channel 1028 )  
 the display 604  )  connected to the corresponding signal conversion transceiver, displaying at least one of the display images of the plurality of remote computers,(Wade-Paragraph 133, multiple virtual displays 602, 606, 608, 610, and 612 are being outputted to the display 604 and the computer systems 622, 624, 626, 628, and 630 are providing image streams to the virtual displays )   and transmitting the control signal comprising an input equipment control operation (Wade-Paragraph 132, track the movements and/or positioning of an input cursor with respect to the virtual displays to determine when control by an computer input device (that is controlling the input cursor) should switch to the given computer system )      via the corresponding signal conversion transceiver to have the corresponding remote computer perform the input equipment control operation; (Wade-Paragraph 140, central computer input device interfaces of the control input group 804 may be configured to be coupled to the computer input devices (e.g., the keyboard 620 and the mouse 618) that a computer operator uses to control one or more computer systems )  and
a controller connected to the network switcher (Wade-Figure 14, Paragraph 120-121, system 616 for switching control between a plurality of computer systems  comprising  one or more image stream input interfaces, one or more image stream output interfaces, and a switching matrix )  and determining at least one of the plurality of remote computers to be monitored by the local apparatus.(Wade-Paragraph 135, control of a given computer system 622, 624, 626, 628, or 630 by the mouse 618 may be determined by the system 616 according to the movement and/or positioning of a mouse pointer being controlled by the mouse 618) 
in response to a monitored remote computer of the plurality of remote computers (Wade- Paragraph 101, Paragraph 103, Paragraph 112, a web-based collaborative control interface of the system 212 accessible by two or more users simultaneously, may permit two or more users to operate the system, configure the system (e.g., configure a selectively mapping by the switching matrix), or check status of the system, wherein the plurality of user are able to remotely control the system through web-service calls. Team members can dynamically configure the video switch on-the-fly and through the web-based collaborative control interface 216 accessed over a network connection (e.g., Ethernet or WiFi). Team members may open, close, resize, or reposition a virtual display, and determine the image stream source for the virtual display ) having determined that a cursor is moved to a trigger area of the remote computer display image of the monitored remote computer (Wade-Paragraph 132, movement and/or positioning tracking of the input cursor may be with respect to display regions defined relative to the virtual displays… display region may be defined with boundaries that coincide with or exceed the boundaries of a given virtual display.) the monitored remote computer transmits a switch notification (Wade-Paragraph 110,  users 312 may issue one or more commands to the system 212… to open, close, resize, or reposition virtual display in an image stream output device (e.g., display, projector, or video wall) and to determine the source of each virtual display (e.g., the image stream input interface feeding each virtual display)  )    to the controller via the network switcher, (Wade-Figure 14, Paragraph 120-121, system 616 for switching control between a plurality of computer systems  comprising  one or more image stream input interfaces, one or more image stream output interfaces, and a switching matrix )  and in response to reception of the switch notification from the monitored remote computer, the controller switches the local apparatus to monitor another remote computer. (Wade-Paragraph 132, track the movements and/or positioning of an input cursor with respect to the virtual displays to determine when control by an computer input device (that is controlling the input cursor) should switch to the given computer system )       


In regard to Claim 11
Claim 11 (re. remote management method) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.

In regard to Claim 2
 	Wade disclosed (re. Claim 2) wherein the cursor is displayed corresponding to the control signal being moved to a trigger area on the display image. (Wade-Paragraph 132, track the movements and/or positioning of an input cursor with respect to the virtual displays to determine when control by an computer input device (that is controlling the input cursor) should switch to the given computer system )      
In regard to Claim 3,12
Wade disclosed (re. Claim 3,12) wherein the trigger area of the remote display image comprises at least one image boundary.(Wade-Paragraph 132, movement and/or positioning tracking of the input cursor may be with respect to display regions defined relative to the virtual displays… display region may be defined with boundaries that coincide with or exceed the boundaries of a given virtual display.) 
In regard to Claim 4,13
Wade disclosed (re. Claim 4,13) wherein the monitored remote computer determines a position of the at least one image boundary on the remote computer display image (Wade-Paragraph 132, movement and/or positioning tracking of the input cursor may be with respect to display regions defined relative to the virtual displays… display region may be defined with boundaries that coincide with or exceed the boundaries of a given virtual display.) and
detects whether the cursor is moved to the at least one image boundary. (Wade-Paragraph 132, movement and/or positioning tracking of the input cursor may be with respect to display regions defined relative to the virtual displays… display region may be defined with boundaries that coincide with or exceed the boundaries of a given virtual display.)
In regard to Claim 14
Wade disclosed (re. Claim 14) wherein the monitored remote computer transmits a switch notification (Wade-Paragraph 110,  users 312 may issue one or more commands to the system 212… to open, close, resize, or reposition virtual display in an image stream output device (e.g., display, projector, or video wall) and to determine the source of each virtual display (e.g., the image stream input interface feeding each virtual display)  )   to the controller via the network switcher in response to detecting that the cursor being moved to the trigger area, (Wade-Paragraph  track the movements and/or positioning of an input cursor with respect to the virtual displays to determine when control by an computer input device (that is controlling the input cursor) should switch to the given computer system )       and
the controller switches the remote computer currently monitored by the local apparatus to the another remote computer in response to reception of the switch notification. (Wade-Figure 14, Paragraph 120-121, system 616 for switching control between a plurality of computer systems  comprising  one or more image stream input interfaces, one or more image stream output interfaces, and a switching matrix )  
In regard to Claim 6,15
Wade disclosed (re. Claim 6,15) wherein the controller transmits a switch command to the signal conversion transceiver connected to the local apparatus in response to reception of the switch notification, (Wade-Paragraph 110,  users 312 may issue one or more commands to the system 212… to open, close, resize, or reposition virtual display in an image stream output device (e.g., display, projector, or video wall) and to determine the source of each virtual display (e.g., the image stream input interface feeding each virtual display)  )  from the monitored remote computer and
the signal conversion transceiver connected to the local apparatus receives the remote computer display image of the another remote computer   in response to reception of the switch command from the controller (Wade-Figure 14, Paragraph 120-121, system 616 for switching control between a plurality of computer systems  comprising  one or more image stream input interfaces, one or more image stream output interfaces, and a switching matrix )  
 
 In regard to Claim 20
 	Wade disclosed (re. Claim 20) providing at least three signal conversion transceivers (Wade- Paragraph 6,  incoming image streams can be iteratively routed through a reconfigurable array of image processing circuit cards , Paragraph 133, multiple virtual displays 602, 606, 608, 610, and 612 are being outputted to the display 604 and the computer systems 622, 624, 626, 628, and 630 are providing image streams to the virtual displays )   connected between the local apparatus and the network switcher and between the at least two remote computers and the network switcher; (Wade-Paragraph 6,  incoming image streams can be iteratively routed through a reconfigurable array of image processing circuit cards to operate on one or more streams using preprogrammed algorithms. A processed stream can be routed through another processing function, or to an output circuit card that sends the completed image to the external display, recording device, across a network, or to another logical destination)  and
 	processing, by the at least three signal conversion transceivers, (Wade-Paragraph 6,  incoming image streams can be iteratively routed through a reconfigurable array of image processing circuit cards ) conversions between the image signal comprising the remote computer display image and a network data flow and between the control signal and the network data flow. (Wade-Paragraph 126, switching matrix of the system 616 may be configured to automatically convert control information between a central computer input device interface and a general computer input device interface when a difference in protocol or interface type exists between the two )
In regard to Claim 21
 	Wade disclosed (re. Claim 21) wherein the step of receiving, by the monitored remote computer, the control signal comprising the input equipment control operation (Wade-Paragraph 10, a system may be configured to receive control information from a controller interface device via an image stream output interface, or to send control information to an image source via an image stream input interface. In another example, the control information is received by the system through the Display Data Channel (DDC). Depending on the embodiment, the system may be configured to send control information to a device external to the system, through the image stream input interface)   transmitted by the local apparatus to perform the input equipment control operation comprises:
 	performing, by the monitored remote computer, the input equipment control operation according to the control signal to allow the local apparatus to control the monitored remote computer. (Wade-Paragraph 135, control of a given computer system 622, 624, 626, 628, or 630 by the mouse 618 may be determined by the system 616 according to the movement and/or positioning of a mouse pointer being controlled by the mouse 618)
In regard to Claim 22
 software elements can be implemented to operate with a computing or processing module capable of carrying out the functionality described )  and the multi-computer management program is executed, wherein the multi-computer management program is configured to determine whether the cursor controlled by the control signal is moved to the trigger area on the remote computer display image of the remote computer. (Wade-Paragraph 132, track the movements and/or positioning of an input cursor with respect to the virtual displays to determine when control by an computer input device (that is controlling the input cursor) should switch to the given computer system )    

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   	Claims 7-10,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade (USPGPUB 2017/0353731) further in view of Drive (USPGPUB 2010/0097471)
In regard to Claim 7,16

While Wade substantially disclosed the claimed invention Wade does not disclose (re. Claim 7,16) displaying images of at least two remote computers into an image thumbnail to have the local apparatus display the image thumbnail, wherein the image thumbnail displays the display images of the at least two remote computers.
Drive Paragraph 64, Paragraph 65 disclosed wherein each video segment to be displayed in display window 640 can be represented by a thumbnail 660 displaying a key frame image from which an operator may recall the content of the particular video segment associated with the key frame. By clicking the thumbnail, an operator can command the display of the selected video segment from within display window 640. The operator can monitor real-time video streams from multiple cameras with each video stream displayed in a video view port arranged in display window 640.
Drive disclosed (re. Claim 7,16) displaying images of at least two remote computers into an image thumbnail to have the local apparatus display the image thumbnail, wherein the image thumbnail displays the display images of the at least two remote computers.( Drive-Paragraph 64, each video segment to be displayed in display window 640 can be represented by a thumbnail 660 displaying a key frame image from which an operator may recall the content of the particular video segment associated with the key frame. By clicking the thumbnail, an operator can command the display of the selected video segment from within display window 640, Paragraph 65, The operator can monitor real-time video streams from multiple cameras with each video stream displayed in a video view port arranged in display window 640 )
Wade and Drive are analogous art because they present concepts and practices regarding monitoring stations that provide input surveillance video sequences and sensor signals to a remote facility such as a central monitoring station for further processing.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Drive into Wade.  The motivation for the said combination would have been to enable an operator engage in a higher-level summarization of the generated first, second and third video segments wherein key frames can be identified from each of the generated first, second and third video segments. A key frame is a characteristic frame of a video segment that is representative of the content of the video segment. (Drive-Paragraph 34,Paragraph 35)

In regard to Claim 8,17
Wade-Drive disclosed (re. Claim 8,17) wherein the trigger area of a first remote computer among the corresponding at least two remote computers in the image thumbnail is adjacent to the remote computer display image of a second remote computer, (Drive-Figure 6, Paragraph 60, Video segments can be displayed in display window 640 in a tiled fashion such that the video segments summarized from a single input surveillance video sequence are displayed in a single row 650 of video view ports 652, 654, 656 and 658 )  and the controller switches the first remote computer currently monitored by the local apparatus to the second remote computer in response to detecting, by the first remote computer, that the cursor being moved to the trigger area. (Wade-Paragraph 132, track the movements and/or positioning of an input cursor with respect to the virtual displays to determine when control by an computer input device (that is controlling the input cursor) should switch to the given computer system )      
In regard to Claim 9,18
Wade-Drive disclosed (re. Claim 9,18)  the at least two remote computers provide a switch setting interface, (Wade-Paragraph 105, commands may include virtual display settings (e.g., open, close, resize, or reposition) )  wherein the switch setting interface comprises a selection setting of the remote computer according to the arrangement position, a position selection setting of the trigger area, and another selection setting of the remote computer corresponding to the trigger area.(Wade-Paragraph 138, define settings 704 for when the given virtual display should be iconized, define settings 706 when the given virtual display should be expanded, define the location 708 of the given virtual display when expanded, and define the location 710 of the given virtual display when iconized) 
In regard to Claim 10,19
Wade-Drive disclosed (re. Claim 10,19) wherein the at least two remote computers comprise four of the remote computers, the arrangement position is a 2x2 matrix arrangement of the remote computer display images (Drive-Figure 6,  Video segments can be displayed in display window 640 in a tiled fashion such that the video segments summarized from a single input surveillance video sequence are displayed in a single row 650 of video view ports 652, 654, 656 and 658 )  associated with the four remote computers, and each of the four remote computers comprises two of the trigger area located on two sides in the remote computer display image thereof adjacent to the other remote computer display images. (Drive-Figure 6, Paragraph 60, Video segments can be displayed in display window 640 in a tiled fashion such that the video segments summarized from a single input surveillance video sequence are displayed in a single row 650 of video view ports 652, 654, 656 and 658 )  
 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444